IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 23, 2009
                                     No. 09-10241
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

REGINALD ARLEIGH NOBLE,

                                                   Plaintiff-Appellant

v.

JOE A. GRIMES, Assistant Warden; BRIAN J. CLERK, Major; LEVIN W.
FULLER, Captain; DAVID L. PRICE, Lt.; KENNETH L. JONES, Maintenance
Supervisor,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:09-CV-30


Before: HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Reginald Arleigh Noble, Texas prisoner # 1019577, appeals from the
district court’s dismissal of his civil rights complaint for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Noble argues that he sustained a head
contusion after he slipped and fell in standing water in the prison shower area
at his place of incarceration. He contends that the defendants were aware of the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-10241

dangerous conditions in the shower area but nonetheless failed to take any
preventative measures.
      Noble’s allegations are insufficient to show that the defendants were
deliberately indifferent to a substantial risk of serious harm. See Palmer v.
Johnson, 193 F.3d 346, 352 (5th Cir. 1999). Noble’s allegations specifically do
not permit a finding that the defendants either (a) had sufficient information to
infer that the conditions in the shower area presented a substantial risk of harm
to prisoners’ health and safety or (b) actually drew an inference that inmates
faced a risk of harm from the conditions in the shower area. See id. Instead,
Noble’s complaint, at most, alleges a claim of negligence, which is not actionable
under 42 U.S.C. § 1983. See Daniels v. Williams, 474 U.S. 327, 332-36 (1986);
Marsh v. Jones, 53 F.3d 707, 711-12 (5th Cir. 1995). Accordingly, the district
court did not err when it dismissed Noble’s complaint for failure to state a claim
for which relief may be granted.
      The district court’s dismissal counts as a strike against Noble.        See
Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Noble is hereby
CAUTIONED that, if he accumulates three strikes, he may not proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See 28 U.S.C. § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2